DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 9, 11, 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara et al. (JP 2009109382 A) in view of Gao et al. (CN 108303839 A).
Regarding claims 1 and 9, Fujiwara discloses an illumination system (illumination system 100 of fig. 1) comprising a first laser light source (laser light source 110a of fig. 1), a second laser light source (laser light source 110b of fig. 1), an optical module (optical systems 120a and 120b of fig. 1), and a light homogenizing element (integrator 140 of fig. 1), wherein 
the first laser light source (110a) are configured to provide a first beam (pg. 2 last para.; The first laser light 111a emitted from the first laser light source 110a passes through the beam expanding optical system 120a…),
the second laser light source (110b) are configured to provide a second beam (pg. 2 last para.; the second laser light 111b emitted from the second laser light source 110b passes through the beam expanding optical system 120b), wherein a light spot area which is formed when the plurality of second beams are emitted is different from a light spot area which is formed when the plurality of first beams are emitted (pg. 3 7th para.; That is, the first laser light 111a emitted from the first laser light source 110a has an illumination shape of a circle 156a having a small diameter and the second laser beam 111b emitted from the second laser light source 110b has an illumination shape of a circle 156b having a large donut shape), 
the optical module (120a, 120b) is configured on transmission paths of the first beam (illustrated in fig. 1) to convert the first beam into a spot-expanding beam (illustrated in fig. 1), wherein a light spot area formed by the spot-expanding beam is different from a light spot area formed by the first beam (pg. 3 7th para.; That is, the first laser light 111a emitted from the first laser light source 110a has an illumination shape of a circle 156a having a small diameter and the second laser beam 111b emitted from the second laser light source 110b has an illumination shape of a circle 156b having a large donut shape), and 
the light homogenizing element (integrator 140 of fig. 1) comprises a light incident face (the incident side is the side adjacent the coherence reduction optical system 130 of fig. 1) disposed on transmission paths of the second beam and the spot-expanding beam (illustrated in fig. 1), wherein a difference between light spot area formed by the second beam (111b) and the spot-expanding beam (120b) on the light incident face is less than a difference between light spot areas which are formed when the second beam (111b) and the first beam (111a) are emitted (illustrated in fig. 2).
Fujiwara fails to teach a first and second plurality of lasers.
Gao discloses a laser lighting source (laser projector illumination source 100 of fig. 1) comprising: a first plurality of lasers (blue laser light source 11 comprises a plurality of blue laser light emitting chip 111 of fig. 1) and second plurality of lasers (red laser light source 12 comprises a plurality of red laser light emitting chip 121 of fig. 1).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the illumination system of Fujiwara with the first and second plurality of laser arrays of Gao in order to increase the brightness of the illumination system (Gao; pg. 2 3rd para.).

Regarding claim 2, Fujiwara discloses an illumination system (illumination system 100 of fig. 1) comprising a first laser light source (laser light source 110a of fig. 1), a second laser light source (laser light source 110b of fig. 1), an optical module (optical systems 120a and 120b of fig. 1), and a light homogenizing element (integrator 140 of fig. 1).
Fujiwara fails to teach wherein there are a plurality of light spots formed when the plurality of second beams are emitted.
Gao discloses wherein there are a plurality of light spots formed when the plurality of second beams are emitted (shown below in the examiners illustration of fig. 2).

    PNG
    media_image1.png
    567
    813
    media_image1.png
    Greyscale
 
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the illumination system of Fujiwara with the first and second plurality of laser arrays of Gao in order to increase the brightness of the illumination system (Gao; pg. 2 3rd para.).

Regarding claims 11 and 19, Fujiwara an illumination system (illumination system 100 of fig. 1) comprising a first laser light source (laser light source 110a of fig. 1), a second laser light source (laser light source 110b of fig. 1), an optical module (optical systems 120a and 120b of fig. 1), and a light homogenizing element (integrator 140 of fig. 1), wherein 
the first laser light source (110a) are configured to provide a first beam (pg. 2 last para.; The first laser light 111a emitted from the first laser light source 110a passes through the beam expanding optical system 120a…),
the second laser light source (110b) are configured to provide a second beam (pg. 2 last para.; the second laser light 111b emitted from the second laser light source 110b passes through the beam expanding optical system 120b), wherein a light spot area which is formed when the plurality of second beams are emitted is different from a light spot area which is formed when the plurality of first beams are emitted (pg. 3 7th para.; That is, the first laser light 111a emitted from the first laser light source 110a has an illumination shape of a circle 156a having a small diameter and the second laser beam 111b emitted from the second laser light source 110b has an illumination shape of a circle 156b having a large donut shape), 
the optical module (120a, 120b) is configured on transmission paths of the first beam (illustrated in fig. 1) to convert the first beam into a spot-expanding beam (illustrated in fig. 1), wherein a light spot area formed by the spot-expanding beam is different from a light spot area formed by the first beam (pg. 3 7th para.; That is, the first laser light 111a emitted from the first laser light source 110a has an illumination shape of a circle 156a having a small diameter and the second laser beam 111b emitted from the second laser light source 110b has an illumination shape of a circle 156b having a large donut shape), and 
the light homogenizing element (integrator 140 of fig. 1) comprises a light incident face (the incident side is the side adjacent the coherence reduction optical system 130 of fig. 1) disposed on transmission paths of the second beam and the spot-expanding beam (illustrated in fig. 1), wherein a difference between light spot area formed by the second beam (111b) and the spot-expanding beam (120b) on the light incident face is less than a difference between light spot areas which are formed when the second beam (111b) and the first beam (111a) are emitted (illustrated in fig. 2).
Fujiwara fails to teach a first and second plurality of lasers a projection apparatus comprising an illumination system, a light valve module, and a projection lens.
Gao discloses a laser lighting source (laser projector illumination source 100 of fig. 1) comprising: a first plurality of lasers (blue laser light source 11 comprises a plurality of blue laser light emitting chip 111 of fig. 1) and second plurality of lasers (red laser light source 12 comprises a plurality of red laser light emitting chip 121 of fig. 1), a projection apparatus (pg. 2 1st and 2nd para; The invention relates to digital projection display technology field, especially relates to a laser projection light source and the projection system. background technology the existing laser projection system mostly adopts solution of blue laser excitation fluorescent powder as projection light source) comprising an illumination system, a light valve module (pg. 9 1st para.; DMD display chip), and a projection lens (pg. 9 1st para.; projection lens).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the illumination system of Fujiwara with the first and second plurality of laser arrays of Gao in order to increase the brightness of the illumination system (Gao; pg. 2 3rd para.).

Regarding claim 12, Fujiwara discloses an illumination system (illumination system 100 of fig. 1) comprising a first laser light source (laser light source 110a of fig. 1), a second laser light source (laser light source 110b of fig. 1), an optical module (optical systems 120a and 120b of fig. 1), and a light homogenizing element (integrator 140 of fig. 1).
Fujiwara fails to teach wherein there are a plurality of light spots formed when the plurality of second beams are emitted.
Gao discloses wherein there are a plurality of light spots formed when the plurality of second beams are emitted (shown below in the examiners illustration of fig. 2).

    PNG
    media_image1.png
    567
    813
    media_image1.png
    Greyscale
 
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the illumination system of Fujiwara with the first and second plurality of laser arrays of Gao in order to increase the brightness of the illumination system (Gao; pg. 2 3rd para.).

Claim(s) 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara et al. (JP 2009109382 A) and Gao et al. (CN 108303839 A) as applied to claim 9 above, and further in view of Kita et al. (US PG Pub. 20160198135).
Regarding claim 10, Fujiwara as modified by Gao further comprising: a third laser light source (third laser light source 110c of fig. 7) configured to provide a third beam (111c of fig. 7), wherein the third laser light source are green laser light sources, and the plurality of first beam and the third beam has common path (illustrated in fig. 7, the first 110a and third 110c are combined in the integrator 140).
Fujiwara as modified by Gao fails to teach wherein the third light source is green and a plurality of laser light sources.
Kita discloses wherein the third light source is green and a plurality of laser light sources (para. 0060; plurality of green laser light sources 110G arranged in an array).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the illumination system of Fujiwara and Gao with the plurality of green laser light sources of Kita in order to increase the color gamut of the illumination system.

Regarding claim 20, Fujiwara as modified by Gao further comprising: a third laser light source (third laser light source 110c of fig. 7) configured to provide a third beam (111c of fig. 7), wherein the third laser light source are green laser light sources, and the plurality of first beam and the third beam has common path (illustrated in fig. 7, the first 110a and third 110c are combined in the integrator 140).
Fujiwara as modified by Gao fails to teach wherein the third light source is green and a plurality of laser light sources.
Kita discloses wherein the third light source is green and a plurality of laser light sources (para. 0060; plurality of green laser light sources 110G arranged in an array).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the illumination system of Fujiwara and Gao with the plurality of green laser light sources of Kita in order to increase the color gamut of the illumination system.

Allowable Subject Matter
Claims 3-8 and 13-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The subject matter of claim 3 that was found to be allowable is wherein the optical module comprises a plurality of reflective elements disposed on transmission paths of the plurality of first beams and configured to convert the plurality of first beams into the plurality of spot-expanding beams, wherein each of the reflective elements comprises a plurality of reflective portions which are not parallel to each other.

Claims 4-8 are allowable as being dependent on claim 3.

The subject matter of claim 13 that was found to be allowable is wherein the optical module comprises a plurality of reflective elements disposed on transmission paths of the plurality of first beams and configured to convert the plurality of first beams into the plurality of spot-expanding beams, wherein each of the reflective elements comprises a plurality of reflective portions which are not parallel to each other.

Claims 14-18 are allowable as being dependent on claim 13.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANELL L OWENS whose telephone number is (571)270-5365. The examiner can normally be reached 9:00am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANELL L OWENS/           Examiner, Art Unit 2882                                                                                                                                                                                             	19 October 2022

/BAO-LUAN Q LE/           Primary Examiner, Art Unit 2882